                    Case 20-10475-BLS                 Doc 698         Filed 08/18/20           Page 1 of 2




                                   UNITED STATES BANKRUPTCY COURT
                                        DISTRICT OF DELAWARE

                                                                  :
    In re:                                                        :   Chapter 11
                                                                  :
    CRAFTWORKS PARENT, LLC, et al.,                               :   Case No. 20-10475 (BLS)
                                                                  :
                      Debtors. 1                                  :   (Jointly Administered)
                                                                  :
                                                                  :   Objection Deadline: August 17, 2020 at 4:00 p.m.

               CERTIFICATE OF NO OBJECTION REGARDING DOCKET NO. 675

             The undersigned hereby certifies that, as of the date hereof, he has received no answer,

objection or other responsive pleading to the Fourth Monthly Fee Statement of Katten Muchin

Rosenman LLP as Counsel to the Debtors for Compensation for Services Rendered and

Reimbursement of Expenses for the Period of June 1, 2020 through June 30, 2020 (the “Fee

Statement”) [Docket No. 675] filed on July 27, 2020.

             The undersigned further certifies that he has reviewed the Court’s docket in the above-

captioned case and no answer, objection or other responsive pleading to the Fee Statement appears

thereon. Pursuant to the Notice of the Fee Statement, objections were to be filed and served no

later than August 17, 2020 at 4:00 p.m. (Eastern Time).




1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number are:
      Big River Breweries, Inc. (6292); Brew Moon Colorado, Inc. (5001); Chophouse License, LLC (2340); Craft Brewery
      Holding, Inc. (1228); CraftWorks Holdings, LLC (7163); CraftWorks Intermediate Co, LLC (9810); CraftWorks Parent, LLC
      (3345); CraftWorks Restaurants & Breweries Group, Inc. (4820); CraftWorks Restaurants & Breweries, Inc. (2504);
      CraftWorks Restaurants & Breweries, LLC (0676); GB Acquisition, Inc. (5175); GB Franchise, LLC (7716); GB Kansas,
      LLC (0924); GB Maryland, Inc. (6439); GB Parent, Inc. (1281); GBBR Texas, Inc. (9904); Gordon Biersch Brewery
      Restaurant Group, Inc. (8023); Harbor East Brewery, LLC (7759); Logan’s Restaurants, Inc. (9987); Logan’s Roadhouse, Inc.
      (2074); Logan’s Roadhouse of Kansas, Inc. (8716); Logan’s Roadhouse of Texas, Inc. (2372); LRI Holdings, Inc. (4571); Old
      Chicago Franchising LLC (7249); Old Chicago of Colorado, Inc. (4857); Old Chicago of Kansas, Inc. (0606); Old Chicago
      Oregon, LLC (5083); Old Chicago Parker Crossing, Inc. (9218); Old Chicago Taproom, LLC (5838); Old Chicago
      Westminster, Inc. (5759); Roadhouse Intermediate Inc. (6159); Roadhouse Midco Inc. (6337); Roadhouse Parent Inc. (5108);
      Rock Bottom Arizona, Inc. (4848); Rock Bottom License, LLC (9033); Rock Bottom of Minneapolis, Inc. (5762); Wadsworth
      Old Chicago, Inc. (4849); Walnut Brewery, Inc. (7405). The Debtors’ mailing address is 2981 Sidco Drive, Nashville, TN
      37204.



PHIL1 9083123v.1
               Case 20-10475-BLS       Doc 698     Filed 08/18/20   Page 2 of 2




        Pursuant to that certain Order (I) Establishing Procedures for Interim Compensation and

Reimbursement of Expenses for Professionals; and (II) Granting Related Relief [Docket No. 264],

the Debtors are authorized to pay Katten eighty percent (80%) of the requested fees and one

hundred percent (100%) of the expenses requested in the Fee Statement.


 Dated: August 18, 2020                /s/ Domenic Pacitti
 Wilmington, Delaware                  KLEHR HARRISON HARVEY BRANZBURG LLP
                                       Domenic E. Pacitti (DE Bar No. 3989)
                                       Michael W. Yurkewicz (DE Bar No. 4165)
                                       919 N. Market Street, Suite 1000
                                       Wilmington, DE 19801
                                       Telephone: (302) 426-1189
                                       Facsimile: (302) 426-9193
                                       -and-
                                       KLEHR HARRISON HARVEY BRANZBURG LLP
                                       Morton R. Branzburg (admitted pro hac vice)
                                       1835 Market Street, 14th Floor
                                       Philadelphia, PA 19103
                                       Telephone: (215) 569-2700
                                       Facsimile: (215) 568-6603
                                       -and-
                                       KATTEN MUCHIN ROSENMAN LLP
                                       Steven J. Reisman (admitted pro hac vice)
                                       575 Madison Avenue
                                       New York, NY 10022
                                       Telephone: (212) 940-8800
                                       Facsimile: (212) 940-8876
                                       -and-
                                       KATTEN MUCHIN ROSENMAN LLP
                                       Peter A. Siddiqui (admitted pro hac vice)
                                       Ethan D. Trotz (admitted pro hac vice)
                                       525 W. Monroe Street
                                       Chicago, IL 60661
                                       Telephone: (312) 902-5200
                                       Facsimile: (312) 902-1061

                                       Attorneys for the Debtors and Debtors in Possession



                                               2

PHIL1 9083123v.1
